DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-5 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”).

As to Claim 1, Marmigere teaches a server computing node, comprising: a processing device; and a memory device coupled to the processing device, the memory device having instructions stored thereon that (Marmigere: at least Fig. 3 shows computing nodes), in response to execution by the processing device, cause the processing device to:
receive a request to update a data object in a shared storage of a distributed computing system (Marmigere: at least ¶0011; “proxy cache server sends a ` last modified` date along with the object to be refreshed”; ¶0043; “Proxy cache server sends a special request "if-modified-since");
get a current version identifier (ID) of the data object (Marmigere: at least ¶0043; “verifies if the time stamp of the object has been modified”; ¶0011 explains that “another type of information stored for each object in the Proxy cache server is the `last modified’ date: this is a date sent by the Web content server attached with the object indicating the last time the object has note: this means the current ID is obtained for verification); get the data object identified by the current version ID from the shared storage (Marmigere: at least ¶0011; “sends back the object to the Proxy cache server only if the object has been modified since it was last received by the Proxy cache”; ¶0043 further discloses “if yes, the Web content server sends back to the Proxy cache server the newly updated object (y1)”); update a local copy of the data object (Marmigere: at least ¶0043; “replaces the old object by the new one on it local disk”);
write the updated data object to shared storage (Marmigere: at least ¶0043; “Web content server sends back to the Proxy cache server the newly updated object (y1)”; note: data object updated does not have to be the same as local copy updated) using a unique new version ID (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date”; ¶0019 also discloses “updating, in the Proxy cache server, the cache index table with the new signature and expiration date of the object”); and
Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date” – update of ID is conditional upon receiving of newly updated object).
	Claim 9 (a computer-implemented method claim) corresponds in scope to Claim 1, and is similarly rejected.

	Claim 15 (a computer-readable storage medium claim) corresponds in scope to Claim 1, and is similarly rejected.

As to Claim 2, Marmigere teaches the server computing node of claim 1, wherein the instructions to: get the current version ID of the data object obtains the current version ID from a coordinator (Marmigere: at least ¶0011; “Proxy cache server sends a `last modified` date along with the object to be refreshed”; ¶0040 further discloses “FIG. 2 illustrates the two tables maintained in the Proxy cache server by the Client cache refresh agent”); and
cause the conditional update of the current version ID are performed by the coordinator (Marmigere: at least ¶0043;  “Proxy cache server … updates the cache index entry for this object with the new expiration date and last modified date”). 
	Claim 10 (a computer-implemented method claim) corresponds in scope to Claim 2, and is similarly rejected.

	Claim 16 (a computer-readable storage medium claim) corresponds in scope to Claim 2, and is similarly rejected.

As to Claim 3, Marmigere teaches the server computing node of claim 2, wherein the memory includes instructions to implement the coordinator, the coordinator comprising a centralized service for providing configuration information (Marmigere: at least ¶0040 further discloses “FIG. 2 illustrates the two tables maintained in the Proxy cache server by the Client cache refresh agent”; ¶0041 further discloses “Web_contentServer_table is used for storing the server name, or server IP address, for at least one object resident in the Proxy server cache auxiliary memory”; note: server name, IP address as configuration info; ¶0041 further discloses “in this table is also stored an indication (Yes or No) if a specified Web content server operates or not a Server_cache_refresh_agent (170)”), naming (Marmigere: at least ¶0040 further discloses “FIG. 2 illustrates the two tables maintained in the Proxy cache server by the Client cache refresh agent”; ¶0041 further discloses “Web_contentServer_table is used for storing the server name, or server IP address, for at least one object resident in the Proxy server cache auxiliary memory” and “stores Object IDs identifying objects: the identification can be a short ID or the URL (Universal Resource Locator) which is the Web address or, more advantageously, one part of the URL (for instance/y1), the remaining part of the URL being the address of the server”; note: identification as naming), synchronization (Marmigere: at least ¶0011; “Proxy cache server sends a `last modified` date along with the object to be refreshed” and “Web content server sends back the object to the Proxy cache server only if the object has been modified since it was last received by the Proxy cache”; note: contents of proxy cache and web server are synchronized) and group services over one or more clusters of server computing nodes in the distributed computing system (Marmigere: at least ¶0023; “by grouping transfer of objects in object lists in the Refresh_request and Refresh_response commands, the traffic between the Proxy cache server and Web content servers is also reduced”). 
	Claim 11 (a computer-implemented method claim) corresponds in scope to Claim 3, and is similarly rejected.

	Claim 17 (a computer-readable storage medium claim) corresponds in scope to Claim 3, and is similarly rejected.

As to Claim 4, Marmigere teaches the server computing node of claim 2, wherein the memory includes instructions for the coordinator to: associate a current internal Marmigere: at least Fig. 2 shows expiration date associated with last modified data); send the current internal coordinator generation to the server computing node (Marmigere: at least ¶0053; “the objects in list of objects submitted by the Proxy cache server”; note: generation is not generation value; current generation of objects as current generation); and
send, by server computing node, the current internal coordinator generation value and the new version ID to the coordinator to conditionally update the current version ID of the data object to the new version ID (Marmigere: at least ¶0047; “Refresh_response command to the Proxy cache server the newly updated object (y1) with … expiration date”; ¶0050 further discloses “when the Proxy cache server receives the object list sent by the Web content server, the local object versions are updated, the Proxy cache server updates also … the new expiration date and the last modified date”) when the internal coordinator generation value for the current version ID stored in the coordinator matches the received current internal coordinator generation value (Marmigere: at least ¶0047; “sends a request for refresh to the Web content server (101, 102) because the expiration date of the information requested has exhausted”; note: refresh when the received expiration matches current date and expires). 
	Claim 12 (a computer-implemented method claim) corresponds in scope to Claim 4, and is similarly rejected.

	Claim 18 (a computer-readable storage medium claim) corresponds in scope to Claim 4, and is similarly rejected.

As to Claim 5, Marmigere teaches the server computing node of claim 2, wherein the memory includes instructions to: open a transaction to a database (DB) stored in shared storage when a conditional update is performed (Marmigere: at least ¶0043; “updates the cache index entry for this object with the new expiration date and last modified date”; note: update as a transaction), and if a version ID of the data object stored in the DB is equal to the current version ID, then the version ID stored in the DB is updated with the new version ID (Marmigere: at least ¶0043; “last modified date extracted from the cache index (210)” and “updates the cache index entry for this object with the new expiration date and last modified date”; note: current date in cache index updated with new date). 
	Claim 13 (a computer-implemented method claim) corresponds in scope to Claim 5, and is similarly rejected.

	Claim 19 (a computer-readable storage medium claim) corresponds in scope to Claim 5, and is similarly rejected.

As to Claim 7, Marmigere teaches the server computing node of claim 1, wherein the memory includes instructions to receive the update request from an application server of the distributed computing system (Marmigere: at least ¶0011; “proxy cache server sends a ` last modified` date along with the object to be refreshed”; ¶0043; “Proxy cache server sends a special request "if-modified-since"). 

As to Claim 8, Marmigere teaches the server computing node of claim 1, wherein the updated data object stored in shared storage includes a catalog of other data objects stored in the shared storage that defines a current state of a search index (Marmigere: at least ¶0015; “a cache index table containing, for each object stored, an identification of the object, a file name of the object in the Proxy cache server, a network address of the Web content server owning the object, an object validity expiration date and a signature identifying the object content”; note: “each object stored” comprise “other objects in the shared storage”). 
	Claim 14 (a computer-implemented method claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim 20 (a computer-readable storage medium claim) corresponds in scope to Claim 8, and is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2004/0068579 by Marmigere et al. (“Marmigere”) in view of US PGPUB 2019/0138297 by Wu et al. (“Wu”).

As to Claim 6, Marmigere teaches the server computing node of claim 1.
Marmigere does not explicitly disclose, but Wu discloses wherein the memory includes instructions to acknowledge a successful update request when the conditional update is successful (Wu: at least ¶0044; “update successful response is used in connection with indicating that the server has successfully updated the version number of the data resource based on the data resource update request”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wu’s feature of wherein the memory Wu: at least ¶0044) with Marmigere’s server computing node.
The suggestion/motivation for doing so would have been to determine “whether a data resource is updated” (Wu: at least ¶0050 “a determination is made as to whether a data resource is updated” and “terminal can determine that a data resource is updated based on a version number or date stamp associated with a data resource”).

Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
/H .W./ 
Examiner, AU 2168 
20 August 2021

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168